       Case 1:19-mc-00275-GHW-RWL Document 79 Filed 04/15/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 4/15/2021
----------------------------------------------------------------- X
                                                                  :
CHASE BANK USA., N.A.,                                            :
                                                                  :
                                                  Movant,         :        1:19-mc-275-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
M. HARVEY REPHEN & ASSOCIATES, P.C.,                              :
                                                                  :
                                               Respondent. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         For the reasons stated on the record during the April 14, 2021 conference, the restraints

described in Petitioner’s March 31, 2021 letter, Dkt. No. 75, are extended to November 8, 2021.

         Petitioner is directed to submit the following materials by no later than May 5, 2021:

           •   Petitioner’s motion for a turnover order, including a memorandum in support of

               application, and any additional materials intended to support the motion, including

               affidavits or declarations.

           •   A letter outlining the procedure for a federal court’s review of a turnover motion,

               including, inter alia, supervision of the notice period to potential creditors to challenge

               the proposed turnover order and, if the motion is granted, the process for

               implementing such an order. Each step should be supported by citation to case law

               and form orders, as described below.

           •   A full package of model and proposed orders, and notices to any potential creditors.

               The proposed orders and notices should be annotated with references to specific cases

               that serve as the basis for the proposed order or notice.
    Case 1:19-mc-00275-GHW-RWL Document 79 Filed 04/15/21 Page 2 of 2



            Respondent’s opposition to Petitioner’s motion is due no later than May 25, 2021.


      SO ORDERED.

Dated: April 15, 2021
       New York, New York                          __________________________________
                                                          GREGORY H. WOODS
                                                         United States District Judge




                                             2
